Title: From George Washington to the Continental Congress Executive Committee, 12 January 1777
From: Washington, George
To: Continental Congress Executive Committee



Gentlemen
Head Quarters Morris Town 12th Jany 1777

I have your several Favors of the 7th and 9th instant. Complaints of the usage of the prisoners both in the land and Sea Service have been the subjects of many of my Letters to Lord and General Howe, but all the Satisfaction or Answer, that I could ever obtain, was, that the Reports were groundless. However upon the Authority of Capt. Gambles relation, and the miserable emaciated Countenances of those poor Creatures who have lately been released, I shall take the Liberty of remonstrating sharply to his Lordship and the General, and let them know in very plain terms, that if their rule of Conduct towards our prisoners is not altered, we shall be obliged, however disagreeable it may be, to make retaliation.
I think your plan of appointing Agents to attend the prisoners would answer many good purposes, that particularly of seeing them regularly and honestly supplied with whatever their Allowance may be. And then any Accounts of ill Usage coming thrô them, would be so authentic, that we might safely proceed to take such measures towards their prisoners as would be fully justifiable.
I shall demand Capt. Burke for Lieut. Boger, and agreeable to your Request, desire that Capt. Bell and Getshius may be sent out under parole, at the same time mentioning to Lord Howe that we do not treat Captains of Merchantmen as prisoners of War.
I dont know what to make of the Information of Joseph Traversie, it appears very strange to me, that people, who have been 12 Months from Canada, should be able to lay any plans, at the distance of many hundred Miles, that can be any ways detrimental to us. I have just recd Letters from the French Officers at Reading desiring a Liberty of

returning home under our Cartel, but if it should be thought improper just now, on account of the above information, I have no objection to their being detained a while longer.
I recd a Letter from Mr Walton inclosing the Names of the Captain and Crew of an armed Boat belonging to Georgia, which was taken by the Raven Man of War. I will, when I write to Lord Howe, transmit the List and desire an Exchange.
The Enemy are very quiet at Brunswic and Amboy, to all appearance more afraid of an attack than thinking of attacking.
General Heath is beginning to move towards Kingsbridge and a few days will shew what Alteration a diversion in that quarter will make. I am Gentn Yr most obt Servt

Go: Washington

